PmaCE   ANilEI.                   Aus~xrv.   TEXAS



                                        12, 1949


        Hon. L. ED. Ramvom
        Executive secretary
        Texas Real Rstate Commission
        Auatin, Texas         opinion rio.v-960
                                   Re: The Issuance of seperate real
                                       estate dealers'licenses for
                                       the balance of 1949 to the &ame
                                       Individual, authorizing him to
                                       engage as a dealer for hlmself
                                       lndivldually, In behalf of a
                                       corporation, and in behalf OS
                                       a partnership.
        Dear UP. Ransom:

                  Your recent letter requests our cplnlon~as to
        the legality of the ~Issuanceof Real Estate Dealers!Ll-
        censes.undsr the following fact situation:
                         “There has been issued a real estate deal-
                  er’s license to a corporation in Houston for
                  the year 1949, setting forth a certain designat-’
                  ed- officer  of said corporation as the agent deal-
                       and whose name appears OR said license as
                  ;%scribed by Section 9(d) of the Texas Rek
                  Estate Dealers License Act. We have today re-
                  ceived two applications for real estate dealer
                  licenses for the remainder of the year 1949.
                  One of said applications is on behalf of a part-
                  nership, and In said partnership’s application
                  there has been designated one of the partners
                  as the agent dealer on behalf of said partner-
                  ship. The other said application is for an ln-
                  dividual real estate dealer’s license. We have
                  noted that the designated agent dealer in said
                  partnership’s application and said indlvldualls
                  application for an Individual real estate deal-
                  er’s license are one and the same person, and
                  further that they are the same Individual who
                  appears as the agent dealer of the corporatlon\‘s
                  real estate dealer’s license which has previously
Ron. L. D. Ransom, Page 2 (V-960)

     been issued.
          “Due to the fact that a real estate deal-
     erts license for the year 1949 has previously
     been issued to a corporation designating a
     specific officer as the agent dealer on behalf
     of such corporation, may this office at this
     time issue a real estate dealer’s license SOP
     the remainder of the year 1949 to the said
     partnership and to the said Individual when
     the said Individual, the agent dealer for said
     partnership, will be the one and same person
     who Is the agent dealer on behalf of said COP-
     poratlon, as shown on the said corporation18
     outstanding real estate dealer’s license.”
          The eliglblllty of an applicant, be he a person,
partnership or corporation, to be licensed la dependent
on the terms of the statute.
          An applicant who posseses the statutory quali-
fications and who complies with the statutory conditions
Is entitled to a license.
          The authority to issue a real estate dealers’
license Is found in Article 6573s of Vernon’s Annotated
Civil Statutes, as amended b the Acts of the slat Leg.,
1949, R.S., ch. 149, page 30% .
           Sec. 6 ~of ,the Act requires an applicant desir-
ing to act as a real estate dealer to file an appllcatlcn
vith the Texas Real Estate Commission upon its prescrib-
ed form, .Applicanta may be Individuals, partnership?,
associations or corporation and if the applicant Is a
eartnershlp or corporation the applicant Is to set forth
 the dqslgnated member or officer thereof who Is to re-
ceive Q3.slicense by virtue of the Issuing of a license
to the partnership, association or corporation as Is pro-
vided for In Subdivision (d) of Subsaction 10, of Section
6.”  sec.6(a) (8) o
          Other ertinent provisions of Sec. 6, are in
subsections (10)Pd) and (10)(e) and provide in pe.rt:
          “(d) Every partnership and association in
     its application shall designate and appoint one
     of its members, and every corporation in its

                                                              -,
     BOW   L. D. Ransom, Page 3 ( V-960)
,C




            application shall designate and appoipt one of
            its officers; to ~submit an application for,a
            dealer's license. :~Theapplication of the,said
            partnership, association, or corporation and the
            application of said member or officer so deslg-
            nated shall be.filed with the Commission together.
            Upon compliance ,wlth-all.requirements'of law by
            the partnership, asso&ation or corporation, as
            well as bysaid, designated member oP officer the
            Commission shall 1asue.a dealer's license to
            said partnership, association or corporation,
            wh$ch shall bear the name,of such member or of-
            ficer, and thereupon the member or officer so
            designated shall, wlthout,payment of any furth-
            ,er fee, be entitled to perform all the pacts of
            a real estate dealer contemplated by the provi-
            sions of this Act; provided. however. said ll-
            cense,,shallentitle ,such member or officer so
           ,designated to act as a real estate dealer onle
            as officer or agent of said wrtnershir,. asso-
            ciation or corDoration and not in his own be-
            half; and provided further, that if in any case
            theperson so designated shall be refused a ll-
            tense by the Commission, or In case such peraou"~
            ceases.to be connected with such partnership,
            association or corporation,,said partnership,
            association or corporation shall be entitled
            to designate another person to qualify and
            act as In the first instance;
                 "(e) Bach and every member or officer of a
           partnership, association or corporation who will
           perform or engage in any of the acts speclflcally
           set out In Section 2, Subdlvlslon (a) of this Act
           other than the designated member or officer of
           the partnership, association or corporation, in
           the manner above provided, shall be required to
           make application for and take out a separate
           dealer's license In his or her own name lndlvldual-
           lg; provided. however that the license Issued to
           such member or officer or agent of said Dartner-
           shin, association or cornoration shall entitle
           such member or officer to act asreal estate deal-
           er only as"oSricer or agent of such rartnersh%Q,
           association, cr,corporatlon and not on his own
           -0 half n (a phasis supplied)
Hon. L. D. Ransom, Page 4 (V-960)

          Briefly, you desire to know if the sale lndlvl-
dual may be named as ths licensed officer of a licensed
corporation, the licensed member of a licensed partner-
ship, and also a fully licensed dealer In his own right.
          We construe the underlined portions of Section
(10)(d) and (10)(e) as a llmltation on the permissible
scope of actlvlty under a partnership or corporation ll-
cerise,and not as a limitation on the designated licensee’s
eliglblllty for an Individual dealer *a license in addl-
tion to his ellglbillty to be designated by the partner-
ship or corporation. Since independently of this license
lav the same person may handle matters for himself, SOP
a partnership of which he Is a member, and also for a
corporation of which he is an officer, subject only to
the common law requirement of truthful disclosures of con-
flicting Interests to all concerned, If they exist, we
see no reason to deny that right In real estate traneac-
tlonB by llmlting the privilege of anyone person to only
one of the categories named.

                        9-y
          Under Article 6573a, V.C.S., the same per-
     son may obtain a real estate dealers’license as
     an officer of a licensed corporation, such a
     license as a member of a licensed partnership,
     and another such license in his lndlvldual ca-
     pacity.
                                Yours very truly,
                                    ATTOMRY   ORRERAL OF TEXAS


                                -‘A*BY
                                                 David Wuntch
                                                    Assistant

DW:gW




                                    FIRST ASSISTANT
                                    ATTORRXY GRRRRAL